Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 George Lynn Tarver, Jr., Appellant                     Appeal from the 4th District Court of Rusk
                                                        County, Texas (Tr. Ct. No. CR18-122).
 No. 06-19-00165-CR         v.                          Memorandum Opinion delivered by Justice
                                                        Stevens, Chief Justice Morriss and Justice
 The State of Texas, Appellee                           Burgess participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the “Terms of Plea Bargain” section in the judgment to
show that it was for confinement in the Institutional Division of the Texas Department of Criminal
Justice for a term of no more than four years. As modified, the judgment of the trial court is
affirmed.
       We note that the appellant, George Lynn Tarver, Jr., has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED FEBRUARY 21, 2020
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk